Citation Nr: 0810749	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased disability rating for service-
connected left fibular fracture residuals, status post 
excision of synostosis, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.  Service in Vietnam is indicated by the 
evidence of record.

Procedural history

Service connection for left fibula fracture residuals was 
granted in a February 1977 VA rating decision.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO) in August 2003. In its August 
2003 rating decision, the RO denied the veteran's claim for 
an increased disability rating for his service-connected left 
fibula fracture residuals, then rated as 20 percent 
disabling.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2005. A transcript of that 
hearing has been associated with the veteran's VA claims 
file.

By a January 2006 action, the Board remanded this case to the 
VA Appeals Management Center (AMC) for additional 
development.  The requested development has been completed.  
By a September 2007 rating decision, the AMC granted an 
increased disability rating of 30 percent for the veteran's 
service connected left fibula fracture residuals.  The 
veteran has not indicated satisfaction with this rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  The case has been returned to the Board 
for further consideration of the appeal.

Matters not on appeal

By a July 2004 rating decision, the RO granted service 
connection for diabetes mellitus type II with a 10 percent 
disability rating assigned.  By an October 2004 rating 
decision, the RO continued the 10 percent disability rating 
for diabetes mellitus type II, and granted service connection 
for post-traumatic stress disorder with a 50 percent 
disability rating assigned.  By a September 2007 rating 
decision, the RO also granted service connection for left 
knee arthritis with a disability rating of 20 percent 
assigned.  To the Board's knowledge, the veteran has not 
disagreed with those decisions.  Those matters are therefore 
not in appellate status and will be addressed no further 
herein.


FINDING OF FACT

The veteran's service-connected residuals of left fibular 
fracture, status post excision of synostosis, are manifested 
by a reoccurrence of synostosis of the distal tibia and 
fibula, limitation of plantar flexion in the left ankle with 
increasing complaints of pain on repetitive testing, daily 
flare-ups of pain running from his left ankle to the left 
thigh, the need to use a cane and an ankle-fixation orthotic, 
and functional limitations in performing activities that 
require any standing or walking for any length of time.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for left fibular 
fracture residuals, status post excision of synostosis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected fracture of left fibula residuals, which is 
currently evaluated at 30 percent disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in January 2006.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to schedule the 
veteran for a another VA physical examination to ascertain 
all current residuals and impairment resulting from the 
veteran's left fibula fracture, and the severity thereof.  
The AOJ was then to readjudicate the claims.  

Updated treatment records from the Boston VAMC were 
subsequently associated with the claims folder, and the 
requested VA examination was completed in October 2006.  
Finally, the AMC readjudicated the claim in September 2007, 
resulting in the current 30 percent rating as well as a 
separate 20 percent rating for left knee arthritis.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated in June 2003, which informed him 
that "the evidence must show that your service-connected 
condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced June 
2003 letter, along with letters from the AMC [issued 
subsequent to the January 2006 remand] dated in March 2006, 
April 2006 and September 2006.  

Specifically, the veteran was advised in the June 2003, March 
2006, and April 2006, letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  

The June 2003 and September 2006 letters further indicated 
that VA examinations were being scheduled to adjudicate his 
claims [such were accomplished in July 2003 and October 
2006].  With respect to private treatment records, the June 
2003, March 2006, and April 2006 letters informed the veteran 
that VA would make reasonable efforts to obtain relevant 
private records.  Copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, were included with the 
letters, and the veteran was asked to complete this release 
for each private healthcare provider so that VA could obtain 
these records on his behalf.  

The June 2003, March 2006, and April 2006 letters further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
that we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in original].  

The June 2003 VCAA letter also specifically requested of the 
veteran: "Send any treatment records pertinent to your 
claimed conditions(s), especially those that are recent 
(within the last 12 months)." The March 2006 and April 2006 
letters further advised the veteran: "If there is any other 
evidence or information that has not been previously been 
submitted, please let us know.  If you have any evidence in 
your possession that pertains to your claim[s], please send 
it to us."  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision dated in August 2003.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the March 
and April 2006 VCAA letters and his claim was readjudicated 
in the September 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claims on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the September 2006 letter from the AMC, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the September 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 
 
The Board finds that the June 2003, March 2006, and April 
2006 letters to the veteran specifically advised him that an 
increased disability rating would require a showing that the 
veteran's condition had worsened.  In addition, the letters 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such as "a statement from 
your doctor, containing the physical and clinical findings, 
the results of laboratory tests or x-rays, and the dates of 
examinations and tests.  You may also submit statements from 
other individuals who are able to describe from their 
knowledge and personal observations in what manner your 
disability has become worse."  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  The veteran 
was notified of applicable schedular criteria in the August 
2004 SOC and the September 2007 SSOC.  It is also apparent 
from the record that the veteran had actual notice of the 
applicable criteria.  The veteran and his representative 
specifically went over applicable schedular criteria during 
his Travel Board hearing.  See the September 2005 hearing 
transcript.  It is therefore clear that the veteran was aware 
of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  He was also afforded VA 
examinations in July 2003 and October 2006.  The reports of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization, which 
provided argument on his behalf as recently as February 2008.  
As detailed in the Introduction, the veteran testified before 
the undersigned at the Boston RO in September 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5262.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 5262 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue, impairment of the tibia and 
fibula, but also because it provides specific guidance as to 
how symptoms of this disability are to be evaluated.  

An x-ray study of the left ankle done in January 2006 showed 
marked deformity of the lower portion of the left fibula, 
which was fused to the lateral aspect of the distal tibia.  
The October 2006 VA examiner noted that the veteran's left 
ankle appeared to be nearly completely fused, permitting only 
25 degrees plantar flexion at maximal effort. [Normal plantar 
flexion of the ankle is from 0 to 45 degrees; see 38 C.F.R. 
§ 4.71, Plate II.]   Because recent medical evidence 
indicates that the veteran's left ankle is immobile or nearly 
so, the Board has considered whether Diagnostic Code 4270, 
ankylosis of the ankle, should be applied.  
  
In order to warrant a 40 percent disability rating under 
Diagnostic Code 5270, ankylosis in plantar flexion at more 
than 40 degrees is required.  Here, although ankle motion is 
limited, there does not appear to be true ankylosis.  
Ankylosis is the "immobility and consolidation of a joint due 
to disease, injury or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].   Moreover, even assuming that 
limitation of plantar flexion may be considered to be 
ankylosis, the 25 degree ankylosis in plantar flexion would 
warrant only a 20 percent disability rating.  There is also 
no evidence of the other criteria for the assignment of a 
40 percent rating, ankylosis in dorsiflexion of more than 
10 degrees, or ankylosis with abduction, adduction, inversion 
or eversion deformity.  Thus, use of Diagnostic Code 5270 
would not avail the veteran.  

Accordingly, the Board concludes that the veteran is most 
appropriately rated under Diagnostic Code 5262.  The veteran 
and his representative have not contended otherwise 

Schedular criteria

The RO has awarded a 30 percent disability rating pursuant to 
Diagnostic Code 5262 for malunion of the tibia and fibula 
with marked knee or ankle disability.  

The next, and highest, available disability rating under 
Diagnostic Code 5262 is 40 percent, based on nonunion of the 
tibia and fibula with loose motion, requiring a brace.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).

Analysis

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The remote history of the veteran service-connected 
disability indicates that he fractured his left distal fibula 
in 1969, and in 1986 he underwent an osteotomy of the tibia 
and fibula with exostectomy and debridement.  

Since the veteran has been recently awarded a 30 percent 
disability rating under Diagnostic Code 5262 by the agency of 
original jurisdiction (AOJ), the Board's responsibility is to 
determine whether a 40 percent rating is warranted.  
In particular, the Board must determine whether there exists 
or approximates loose leg motion requiring use of a brace.  
In so determining, the Board is mindful that the AOJ has 
separately rated the veteran's left knee arthritis; 
assignment of additional disability based on such symptoms 
would amount to unauthorized pyramiding.  
See 38 C.F.R. § 4.14 (2005) [the evaluation of the same 
disability under various diagnoses is to be avoided]. 

During a July 2003 examination, the examiner observed that 
the veteran had normal posture and gait; he did not use any 
device; and examination for the fibula was normal, there was 
no nonunion or malunion.  X-rays of the left leg revealed 
mild to moderate deformities in both distal tibia and fibula 
secondary to the old healed fractures, and old ununited 
avulsion fractures and mild degenerative osteoarthritic 
changes of the talotibial joint with minimal joint narrowing 
and small marginal hypertrophic spur formations.  The 
examiner diagnosed fracture of the left fibula, status post 
excision of synostosis; degenerative osteoarthritic changes; 
minimal joint narrowing; and hypertrophic and plantar 
calcaneal spurs.  

At the October 2006 VA examination which was scheduled 
pursuant to the Board's remand instructions, the veteran 
reported that he used a cane all the time.  He also used an 
ankle-fixation orthotic with a rigid fixed external block 
permitting no motion at the ankle joint, as well as an 
elastic patellar cutout non-hinged external support for his 
left knee.  The examiner observed that the veteran walked 
with a marked limp favoring his left lower extremity and he 
was using a cane.  His left ankle was maintained in a fixed 
neutral position with a locked externally hinged ankle-
fixation orthotic, and he also wore a slip-on elasticized 
patellar cutout Velcro knee support without hinges.  

The examiner noted that evaluation of the left ankle was 
consistent with an advanced degree of post-traumatic 
arthritis, resulting in loss of hyperextension and capability 
of only 0 to 25 degrees plantar flexion on maximal effort and 
with increasing complaints of pain and fatigue with 
repetitive range of motion testing.  

In essence, the medical evidence indicates that the veteran's 
service-connected left ankle fracture has worsened in recent 
years.  The October 2006 VA examiner's conclusions were 
congruent with the report of a May 2004 examination by an 
orthopedic resident, to include x-rays showing moderate to 
severe degenerative changes of the ankle joint.  Although 
surgery was evidently considered, the veteran's left ankle 
was immobilized with an orthotics device.  An x-ray study of 
the left ankle done in January 2006 showed marked deformity 
of the lower portion of the left fibula, which was fused to 
the lateral aspect of the distal tibia, with a narrow 
tibiotalar joint and a large calcaneal spur.  
  
The recent medical evidence indicates that the veteran has a 
severe disability arising from his service-connected left 
fibular fracture.  The veteran evidently uses both a cane and 
a locked externally hinged ankle-fixation orthotic.  The 
examiner observed that the veteran's left ankle appeared to 
be nearly completely fused.  
   
While these findings clearly support the RO's recent award of 
a 30 percent disability rating for malunion of the tibia and 
fibula with marked ankle disability pursuant to Diagnostic 
Code 5262, the Board believes that the veteran's symptoms 
more closely approximate the criteria for a 40 percent 
disability rating pursuant to Diagnostic Code 5262.  See 
38 C.F.R. § 4.7 (2007) [where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating].  

While there is no evidence of nonunion of the tibia and 
fibula, x-ray studies show significant left ankle deformity.  
The Board finds it significant that the veteran, after having 
one surgery to correct synostosis of the tibia and fibula in 
1986, currently has reoccurrence of synostosis of the distal 
tibia and fibula.  He is required to use a cane and an ankle-
fixation orthotic.  He has functional disability that has 
interfered with activities of daily living that require 
standing or walking for any extended period of time.  
Therefore, the Board finds that the criteria for a rating of 
40 percent have been met.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2007).

DeLuca considerations 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

However, the Court has held that where a diagnostic code is 
not predicated on limitation of range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Therefore, since Diagnostic Code 5262 is not predicated on 
limitation of range of motion, but whether there is malunion 
or nonunion of the tibia and fibula, DeLuca considerations 
are not for application.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996). 

The Board additionally notes that it has awarded the maximum 
40 percent disability rating pursuant to Diagnostic Code 
5262.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available, as here it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  

In the present case, as noted above, the RO has granted the 
veteran a 20 percent disability rating for arthritis of the 
left ankle. 

The VA examiner in October 2006 described a 10 centimeter 
surgical scar on the left lower leg and ankle which was 1.5 
centimeter in its widest with at mid-scar level.  The scar 
appeared to be stable, nontender, well healed, and was 
neither elevated nor depressed, and did not appear to be 
adherent to underlying soft tissue. There is no evidence that 
the scar caused or contributed to any limitation of motion of 
the ankle.  

Overall, the evidence indicates that the scar is de minimus.  
The July 2003 examiner merely noted the presence of scar on 
the left ankle, no pain, tenderness or functional limitations 
were noted.  VA outpatient treatment records note the scar 
but do not indicate any pain or functional loss associated 
therewith.  See, e.g., a VA outpatient treatment report dated 
may 13, 2004.

The veteran himself has not contended that the scar presented 
any problems.  Based on this record, the Board concludes that 
the evidence does not suggest that a separate disability 
pertaining to the scar is warranted under 38 C.F.R. § 4.118.

Extraschedular rating consideration

The Board will consider the question of whether an 
extraschedular rating is appropriate regarding the veteran's 
claim for increased rating for his service-connected 
residuals of left fibular fracture.  See Bagwell v. Brown, 9 
Vet. App. 157 (1966).

The Board has not identified an exceptional or unusual 
disability picture due to the residuals of left fibula 
fracture, and neither has the veteran or his representative. 
The record does not show that the veteran has required any 
hospitalization for his left ankle disability, other than the 
corrective surgery he underwent in 1986. He reported to the 
VA examiner in October 2006 that his last full time job as a 
truck driver ended in 1996 via a buy-out so that he could 
retire.  He evidently still does part-time irregular work as 
a truck driver.  He is able to drive with his unaffected 
right foot.  Therefore, there is no evidence that the veteran 
is occupationally impaired because of his service-connected 
left ankle disability beyond the level contemplated in the 
assigned 40 percent disability rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected left ankle disability for 
extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

The veteran's claim for an increased disability rating was 
filed on March 11, 2003.  At that time, his left ankle 
disability was rated as 20 percent disabling.  By its 
September 2007 decision, the RO increased the rating for the 
veteran's left ankle disability to 30 percent, effective from 
March 11, 2003. 

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed, that is March 11, 2002.  

The medical evidence of record does not show any increase in 
the veteran's left ankle disability during the period between 
March 11, 2002 and the effective date of the 30 percent 
rating, March 11, 2003.  Indeed, the veteran did not submit 
any evidence to support a finding that his left ankle 
disability was worse in the year preceding the date of his 
claim.  Thus, the Board will not disturb the 20 percent 
rating which was in effect during that one year period.  

With respect to the now-assigned 40 percent rating, the Board 
believes that it was factually ascertainable that an increase 
in disability took place as of the May 14, 2004 VA x-ray, 
which according to the May 17, 2004 VA treating physician 
indicated "moderate to severe degenerative changes in the 
ankle joint with anterior osteophytes."   

In summary, the Board believes that a 20 percent disability 
rating should be assigned prior to March 11, 2003; a 30 
percent rating assigned from March 11, 2003 to May 14, 2004; 
and a 40 percent disability rating assigned thereafter.

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a 40 percent disability rating is 
warranted for the veteran's service connected left ankle 
fracture residuals, based upon the severity of the 
disability, which according to the medical evidence of record 
includes severe osteoarthritic changes as well as use of a 
brace and almost complete immobility.  The benefit sought on 
appeal is granted.




ORDER

A rating of 40 percent is granted for service-connected 
residuals of left fibular fracture, status post synostosis, 
subject to the pertinent legal authority governing payments 
of monetary benefits. 




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


